Citation Nr: 0619104	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  05-09 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than November 7, 
2000 for special monthly compensation for loss of use of a 
creative organ.  

2.  Entitlement to restoration of a 40 percent rating for 
diabetes mellitus.  

3.  Entitlement to an initial increased (compensable) rating 
for impotency


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1976.

These matters are on appeal to the Board of Veterans' Appeals 
(the Board) from rating actions by the Department of Veterans 
Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.  The veteran requested a Board 
videoconference hearing and one was scheduled for June 2006.  
Prior to the scheduled hearing the veteran contacted the RO 
and requested a postponement or to have the hearing at 
another venue.  The RO has requested that the claims folder 
be returned pending a rescheduling of the hearing.  

Accordingly, the Board remands this case to the RO for the 
following action:

The veteran should be scheduled to appear 
at a videoconference hearing before a 
member of the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


